Citation Nr: 0103522	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  99-17 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

The propriety of the initial noncompensable rating for a 
status post cyst of the right nostril.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1963 to 
May 1973. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted the veteran service connection 
and assigned an initial noncompensable rating for a status 
post cyst of the right nostril.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran had a VA examination in June 1999, at which time 
the examiner noted that the claims folder was not available 
for review.  A VA examination must take into account the 
veteran's medical history and must include a review of the 
entire claims folder.

The veteran is service connected for a status post cyst of 
the right nostril.  He was given an initial noncompensable 
rating and rated under 38 C.F.R. § 4.118, Diagnostic Code 
7819 for new benign skin growths.  Such code instructs that 
new benign skin growths are to be rated as "scars, 
disfigurement, etc."  However, the evidence of record shows 
that the veteran suffers from sinusitis.  It is not clear if 
the veteran's sinusitis is in fact associated with his cyst 
and should be rated as a manifestation of his service-
connected disability.  Thus, the claim raises a medical 
question that must be resolved in order to properly rate the 
service-connected disability.  

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Colvin at 175.  Since it 
is not clear if the veteran's sinusitis is a result of his 
cyst of the right nostril, his claim should be remanded for a 
VA examination which makes such determination.

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's right 
nostril cyst and sinusitis that have not 
already been associated with the claims 
folder.  

3.  The appellant should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
"status post cyst of the right 
nostril."  The claims folder must be 
available to the examiner, and the 
examiner must acknowledge that the claims 
folder has been reviewed in conjunction 
with the examination.  Such tests as the 
examining physician deems appropriate 
should be performed.  The examination 
report should include responses to the 
following medical questions:

a.  Describe the current condition 
of the veteran's right nostril.

b.  Describe all manifestations and 
consequences of the veteran's right 
nostril cyst.  In particular, the 
examiner should comment on whether 
the veteran's sinusitis is a result 
of the veteran's right nostril cyst.

c.  Does the veteran have deviation 
of the nasal septum, and if he does, 
is there 50-percent obstruction of 
the nasal passage on both sides or 
complete obstruction on one side?

d.  Does the veteran have a scar in 
his right nostril?

e.  If the answer to question (d) is 
yes, is such scar poorly nourished 
with repeated ulceration?

f.  If the answer to question (d) is 
yes, is such scar tender and painful 
on objective demonstration?

g.  If the answer to question (d) is 
yes, is such scar disfiguring, and 
what is the degree of such 
disfiguring scar?

h.  Does the veteran have 
exfoliation, exudation, or itching 
of his right nostril?

h.  Does the veteran have constant 
itching of his right nostril?

i.  Does the veteran have extensive 
lesions in his right nostril?

j.  If the veteran's sinusitis is 
related to his right nasal cyst, how 
many non-incapacitating episodes of 
sinusitis (characterized by 
headaches, pain, and purulent 
discharge or crusting) per year does 
the veteran have?

k.  If the veteran's sinusitis is 
related to his right nasal cyst, how 
many incapacitating episodes of 
sinusitis (characterized by bed rest 
and prolonged antibiotic treatment 
of 4 to 6 weeks) per year does the 
veteran have?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
appellant's claim challenging the 
propriety of the initial noncompensable 
rating for a status post cyst of the 
right nostril.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




